DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 09/04/2019, 12/17/2020 & 10/14/2021 have been considered by the Examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
A) In Claim 1, line 8, “a housing” should read “a housing of the display device”
B) In Claim 2, line 1, “the lower end” should read “a lower end”
C) Claims 3-8 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/561182 in view of US Patent Publication Number 2017/0182943 A1 to Hoenninger.

A) As per Claims 1-2 & 5-8, [182] teaches all the limitations except that explicitly the outlet is positioned to overlap, in a vehicle width direction, an upper wall of a housing when views in a fore-and-aft direction.
However, Hoenninger teaches the outlet is positioned to overlap, in a vehicle width direction, an upper wall of a housing when views in a fore-and-aft direction (Hoenninger: Figure 3, display housing is rearward and overlaps pillar).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [182] by placing the display rearward of the pillar, as taught by Hoenninger, with a reasonable expectation of success of arriving at the claimed invention. At the time the 

B) As per Claims 3-4, [182] in view of Hoenninger teaches a side door is disposed on a laterally outer side of the instrument panel, the housing protrudes from the instrument panel to the laterally outer side, and a position in an up-down direction of an upper end of a door lining covering a laterally inner face of the side door is present between an upper end and a lower end of the housing (Hoenninger: best shown in Figure 2, display is positioned at top of door lining).

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenninger in view of JPH1191512A to Hirano.

A) As per Claim 1, Hoenninger teaches a side defroster device (Hoenninger: Figure 1) comprising 
a front pillar that rises from a laterally outer end part of an instrument panel (Hoenninger: Figure 1, Item 7), and 
wherein a display device that displays an image of a vehicle exterior is provided on the instrument panel to a rear of the front pillar (Hoenninger: Figure 1, Item 4), and 
Hoenninger does not teach a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen
the defroster blower outlet is positioned so as to overlap, in a vehicle width direction, an upper wall of a housing when viewed in a fore-and-aft direction.
However, Hirano teaches a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen such that in combination, the defroster blower outlet is positioned so as to overlap, in a vehicle width direction, an upper wall of a housing when viewed in a fore-and-aft direction (Hirano: Figure 2, Item 8 extends all the way to the bottom of the pillar).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger by adding a pillar defroster, as taught by Hirano, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger with these aforementioned teachings of Hirano with the motivation of providing more airflow along the entire side of the window, thereby providing a more even defrosting. 

B) As per Claim 2, Hoenninger in view of Hirano teaches that the lower end of the defroster blower outlet is positioned so as to be in contact with the upper wall of the housing (Hirano: Figure 2, Item 

C) As per Claims 3-4, Hoenninger in view of Hirano teaches that a side door is disposed on a laterally outer side of the instrument panel, the housing protrudes from the instrument panel to the laterally outer side, and a position in an up-down direction of an upper end of a door lining covering a laterally inner face of the side door is present between an upper end and a lower end of the housing (Hoenninger: best shown in Figure 2, display is positioned at top of door lining).

D) As per Claims 5-8, Hoenninger in view of Hirano teaches that a corner portion between the upper wall and a laterally outer wall of the housing has a rounded shape (Hoenninger: Figure 1, Item 5 is rounded).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762